National Center forCase   1:13-cv-08916-LAP
                          Natural Resources     Document
                                                Proskauer    345
                                                           Rose LLPFiledPaul,
                                                                         06/14/21     Page 1
                                                                              Weiss, Rifkind,   ofHerzfeld
                                                                                                  1        & Rubin, P.C.
Law and Economic          Defense Council       11 Times Square         Wharton & Garrison        125 Broad Street
Justice                   40 West 20th Street   New York, NY 10036      LLP                       New York, NY 10004
275 Seventh Avenue        New York, NY 10011    (212) 969-3000          1285 Avenue of the        (212) 471-8500
Suite 1506, New York,     (212) 727-2700                                Americas, New York,
NY 10001                                                                NY 10019
(212) 633-6967                                                          (212) 373-3000



       June 14, 2021

       Honorable William H. Pauley, III
       United States District Court - Southern District of New York
       Daniel Patrick Moynihan United States Courthouse
       500 Pearl Street, Courtroom 20B
       New York, NY 10007-1312

       Re:     Baez, et al. v. New York City Housing Authority (NYCHA), No. 13-cv-8916 (WHP)

       Dear Judge Pauley:

       This letter is written on behalf of all parties in accordance with the Court’s Memo Endorsement
       dated May 13, 2021, which directed the parties to submit a status letter by June 14, 2021.

       As the Court is aware, the parties have been engaging in good faith negotiations regarding whether
       they intend to “propose either a further revised consent decree that includes all class members or
       a proposed pre-trial schedule for litigating this action.” Those negotiations are still ongoing, and
       the parties require further time to determine whether they can reach mutually-agreeable terms.
       Accordingly, the parties propose submitting a further status report to the Court by July 12, 2021.

       Respectfully submitted,

        /s/ David A. Picon
        David A. Picon




       cc: All counsel of record (via ECF)
